DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Previous Objections/Rejections Status
	Claims 1-3,5-13,16,17,19 and 20-23 are pending in the application. Claims 2,7,11,13,16,17,19 and 20 are withdrawn from consideration.
	The rejection of claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendment.
The rejection of claims 1,3,5,6,8-10,12,21 and 23 under 35 U.S.C. 103 as being unpatentable over Anson et al. (GB 2496654A) in view of and Bibian et al. (J. Mater. Chem. B 2015, 3, 759-765) and EP15176415 (7/15/13) is withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/3/21, with respect to the rejection(s) of claim(s) 1,3,5,6,8-10,12,21 and 23 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 102(a)(1) as being anticipated by Archana et al. (WO2014/104974A2) and under 35 U.S.C. 103 as being unpatentable over Anson et al. (GB 2496654A) in view of Archana et al. (WO2014/104974A2) and in further view of Bibian et al. (J. Mater. Chem. B 2015, 3, 759-765) and EP15176415 (7/15/13).
New Grounds of Rejection
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,3-5,9,22 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Archana et al. (WO2014/104974A2).
Archana et al. (WO2014/104974A2) teaches of hydrogels comprising a first peptide with a covalently linked bioactive agent used for drug delivery of the bioactive agent to treat diseases within a subject (abstract; p1, Field of invention; p4, lines 30-32; p5, lines 5-25; p6, lines 7-11; p13, lines 16-25; p14, lines 5-15). The hydrogel forms a hydrogel via self-assembly (p13, lines 4-5). The individual amino acids of the peptide are covalently coupled via amide bonds between a carboxylic group of a first and an amino group of a second amino acid (p23, lines 17-19).
The hydrogels have amphiphilic properties due to the presence of both polar and non-polar moieties within the same peptide (p23, lines 24-32). The first peptide has the general formula 
    PNG
    media_image1.png
    37
    679
    media_image1.png
    Greyscale
wherein B* is the bioactive agent, X is an aliphatic amino acid, Y is a polar amino acid, Z is an N-terminal protecting group, Z’ is a C-terminal protecting group, m is an integer from 2 to 6, n is selected from 1 or 2 and p and q are 
The method of preparing a first peptide comprising the steps of providing a peptide, functionalizing the N-terminus and/or the C-terminus of the peptide with a first functional group and reacting the peptides with a moiety comprising a bioactive agent with a second functional group (p6, lines 17-30). The bioactive agent is covalently linked to the N-terminus and/or the C-terminus of the peptide via a linking group (p8, lines 24-28). A linking moiety may be used to immobilize the bioactive agent. The peptide included in the hydrogel may include functional groups that allow for the covalent attachment of the bioactive agent, such as carboxy group, an ester, etc. (p35, lines 21-33). The bioactive agents includes drugs, antibiotics, anti-inflammatory molecules, anti-cancer therapeutic, etc. (p8, lines 7-22).
The hydrogel is injectable and gels in situ (p13, line 14). The localized treatment, using in situ gelling delivery systems injected directly into a tumor site are one possible strategy for overcoming problems of poor uptake (p16, lines 16-18).
Depending on the amino acids that are included in the peptide that is included in a hydrogel, a respective hydrogel may be biodegradable. Where the peptide is made up entirely of natural amino acids, a respective peptide can usually be degraded by enzymes of the human/animal body (p39, lines 24-31). The release of the active compound is triggered via hydrolysis and therefore a sustained release is achieved (p16, lines 10-14). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-6,8-10,12 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anson et al. (GB 2496654A) in view of Archana et al. (WO2014/104974A2) and in further view of Bibian et al. (J. Mater. Chem. B 2015, 3, 759-765) and EP15176415 (7/15/13).
Anson et al. (GB 2496654A) discloses a peptide-based hydrogel that comprises a pharmaceutically active compound for treating pain (abstract; p2, lines 5-7; p6, lines 4-8). The peptides have 2-20 amino acids and the preferred peptides have 6-10 amino acids (e.g. FEFEFKFK, etc.) (abstract; p2, lines 9-10; p4, lines 22+) which encompasses the at least 4 and at most 16 amino acid residues of the instant claims. The peptides comprise at least one amino acid and at least one amino acid having a hydrophilic side chain wherein the amino acids alternate between hydrophilic amino acids and hydrophobic amino acids (p2, lines 19-34; p4, lines 30) which encompasses the alternating hydrophobic and hydrophilic amino acids of the instant claims. The pharmaceutically active agent includes anti-inflammatory agents, etc. (p3, lines 21+) which encompasses a non-opioid analgesic of the instant claims. 
Anson et al. does not disclose covalently bonding the pharmaceutically active agent to the peptide hydrogel.
Archana et al. (WO2014/104974A2) discloses hydrogels comprising a first peptide with a covalently linked bioactive agent used for drug delivery of the bioactive agent to treat diseases within a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to covalently bond a pharmaceutically active agent to the peptide hydrogel of Anson et al. as Archana et al. teaches of hydrogels comprising a first peptide covalently linked to the bioactive agent at the N-terminus and/or the C-terminus via a linking group that is used for drug delivery of the bioactive agent to treat diseases within a subject for the advantage of sustained release of the active compound via hydrolysis.

Anson et al. does not explicitly disclose a SEQ ID NO of the instant claims.
Bibian et al. (J. Mater. Chem. B 2015, 3, 759-765) discloses the amphiphilic peptide sequence H-Phe-Glu-Phe-Gln-Phe-Lys-OH (MBG-1) hydrogelator for use in controlled-drug release (abstract; p760, left column, second paragraph; Fig 1; p764, conclusions). The stable hydrogel is a tunable hexapeptide that consists solely of natural amino acids (p759, Introduction). The hydrophobic drug delivery mechanism is by breaking the apolar interactions with the phenylalanine side chains releasing the drug (p763, right column, first full paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the MBG-1 amphiphilic peptide sequence hydrogelator of Bibian et al. for the peptide-based hydrogel of Anson et al. as Anson et al. teaches of the peptide chain having 6 amino acids of alternating hydrophilic amino acids and hydrophobic amino acids and comprises Phe, Glu and Lys for the delivery of a drug and Bibian et al. teaches of the advantage of large scale up of the stable and smallest tunable ionic self-complimentary hydrogelating peptide. 

The peptide hydrogels of the combined disclosures encompass the peptide hydrogels of the instant claims have the same properties and are capable of the same functions, such as covalently coupling the peptide-based hydrogel to the biologically active ingredient.

Anson et al. does not disclose a β-homo amino acid or the elected species SEQ ID NO: 16. 
EP15176415 (7/15/13) discloses hydrogel-forming peptides that comprise one dyad of hydrophobic amino acids residue alternating with a hydrophilic amino acid residue that can be loaded with active ingredients (p1, Technical field; p4, Summary of Invention; p9). At least one dyad contains a β-homo amino acid that is alternating with a hydrophilic amino acid residue (p4, Summary of Invention). The hydrogel-forming peptide has 5 to 12 amino acids and is used for drug-delivery platforms (p4, Summary of Invention; p5, second to last paragraph). The hydrophobic amino acids include Phe, Glu, Gln etc. and the hydrophilic amino acids include Gln, Glu, Lys, etc. (p9; p10, third paragraph). 
The peptides comprises X-Y-X-Y-D, Y-X-Y-X-Y-D, etc. (p13, hexapeptides, heptapeptides). The SEQ ID Nos includes H-Phe-Glu-Phe-Phe-Lys-NH2, H-Phe-Gln-Phe-Phe-Lys-NH2, etc. (p16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a β-homo amino acid in the peptide hydrogel sequence as EP15176415 teaches of the substitution of one of the hydrophobic amino acid residues with a β-homo amino acid and the disclosures of Anson et al. and EP15176415 are drawn to analogous peptide hydrogels with 6 alternating hydrophobic and hydrophilic amino acids wherein the hydrogels are capable of delivering a drug. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a peptide hydrogelator of the sequence H-Phe-Gln-Phe-Gln-Phe-Lys-NH2 as EP15176415 teaches of peptides Y-X-Y-X-Y-D having a combination of alternating hydrophobic 2, H-Phe-Gln-Phe-Phe-Lys-NH2 wherein the only difference is the substitution of Glu for Gln. 

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached on M9-2, T9-3, W9-3, Th9-3, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 517-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618